Pee Ctjbiam.
This is an appeal from a conviction under the statute relating to the practice of medicine without a license, and the-appeal will be dismissed, with costs, for the reasons stated' in the per curiam of this court in State Board v. Roche, No. 402, of the present term. (See Advance Reports.)
If the appeal were not dismissed the judgment would have-to be affirmed, because we consider that none of the points-made would be well taken if the matter were properly presented on certiorari.
The first point is that a jury was demanded and refused. This is controlled by State Board v. Buettel, 3 N. J. Adv. R. 1860.
The second point is not argued.
The third is that the evidence did not- establish any violation of law, and should be considered with the fourth, that the defendant ought to have been sued under the Chiropractors act. We have examined the evidence and find there-*78were enough in the case to justify its consideration by the court as a violation of the Medical Practitioners act.
The other points are covered by what has been said.
Eor the reasons given the appeal will be dismissed.